          CASE 0:21-cv-00543-PJS-DTS Doc. 6 Filed 02/26/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: 0:21-cv-00543-PJS-DTS

Case Title: Eagle Lake Farms Partnership v. Bayer Cropscience LP, et al.

                                       Affidavit of Movant

I, Michelle J. Looby, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice Jeffrey B. Gittleman, an
attorney admitted to practice and currently in good standing in the U.S. District Court for U.S.
District Court for Eastern District of Pennsylvania, but not admitted to the bar of this court, who
will be counsel for the Plaintiff, Eagle Lake Farms Partnership, in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

    I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

     I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the case
listed above, and accept service of all papers served as required by LR 83.5(d) should my motion
for a non-resident to serve as local counsel be granted by the court (sign and complete information
below and attach a completed Motion for Permission for a Non-Resident to Serve as Local
Counsel).

       Signature: /s/ Michelle J. Looby                      Date: 02/26/2021

       MN Attorney License #: 0388166




                                                 1
CASE 0:21-cv-00543-PJS-DTS Doc. 6 Filed 02/26/21 Page 2 of 2
